Appeal from an amended order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered December 14, 2004. The amended order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an amended order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). “Upon our review of the record, we conclude that [Supreme Court’s] determination of defendant’s risk level was properly based on clear and convincing evidence related to the statutory factors” (People v Brown, 302 AD2d 919, 921 [2003]). Contrary to the contention of defendant, the court did not shift the burden to him to disprove the allegations in the risk assessment instrument. Rather, the court concluded that the People met their burden of submitting the requisite clear and convincing evidence supporting the risk assessment (see Correction Law § 168-n [3]), and the court merely noted that defendant did not submit any evidence in opposition thereto (see People v Carswell, 8 AD3d 1073, 1074 [2004], lv denied 3 NY3d 607 [2004]; People v Wroten, 286 AD2d 189, 199 [2001], lv denied 97 NY2d 610 [2002]). Present — Kehoe, J.P., Gorski, Martoche, Smith and Pine, JJ.